DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al, “Preparation of temperature- and pH-sensitive, stimuli-responsive poly(N-isopropylacrylamide-co-methacrylic acid) nanoparticles”.
Tian et al, “Preparation of temperature- and pH-sensitive, stimuli-responsive poly(N-isopropylacrylamide-co-methacrylic acid) nanoparticles”, discloses the effects of the monomer ratio, surfactant, and crosslinker contents on the particle size and phase-transition behavior of the copolymer poly(N-isopropylacrylamide-co-methacrylic acid) (PNIPAAm-MAA) (see abstract).  Specifically, note Figure 2(B), which discloses compositions containing poly(N-isopropylacrylamide-co-methacrylic acid) and 0.05-0.30 grams of surfactants, per the requirements of the instant invention.  Therefore, instant claims 1-6 are anticipated by Tian et al, “Preparation of temperature- and pH-sensitive, stimuli-responsive poly(N-isopropylacrylamide-co-methacrylic acid) nanoparticles”.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al, “Synthesis and Volume .
Zhou et al, “Synthesis and Volume Transition of Poly(methacrylic acid-co-N-isopropylacrylamide) Microgel Particles in Water”, discloses a copolymer of Poly(methacrylic acid-co-N-isopropylacrylamide) (see abstract on page 1364), per the requirements of the instant invention.  Specifically, note Table 1.  Therefore, instant claims 1 and 5-6 are anticipated by Zhou et al, “Synthesis and Volume Transition of Poly(methacrylic acid-co-N-isopropylacrylamide) Microgel Particles in Water”.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Howe et al, US 2014/0045699.
Howe et al, US 2014/0045699, discloses an aqueous composition containing a copolymer of PNIPAM/PMAAc (i.e. a copolymer of N-isopropylacrylamide-methacrylic acid; see Example B1 and paragraph 125), per the requirements of the instant invention.  Therefore, instant claims 1 and 5-6 are anticipated by Howe et al, US 2014/0045699.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art does not teach or suggest in general a method of treating a textile with a composition containing a copolymer consisting of N-isopropylacrylamide and methacrylic acid, as required by applicant in instant claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 20, 2022